DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Abraham DeLaO (reg. 64,562) on 6/25/2021.

The application has been amended as follows: 
(Currently Amended)  A method for providing airflow cooling in an IHS (Information Handling System), the method comprising:
generating a default airflow cooling output during initialization of the IHS;
detecting active use of a first software application by a first user of the IHS; 
determining a first workload profile associated with the first software application, wherein the first workload profile comprises a first cooling profile specifying parameters for providing cooling during use of software applications associated with a first type of resource utilization;
generating a first airflow cooling output based on the first cooling profile; 
detecting the first user of the IHS switching from active use of the first software application to active use of a second software application; 
in response the detection of the user switching from use of the first application to the second software application, determining a second workload profile associated with the second software application, wherein the second workload profile comprises a second cooling profile specifying parameters for providing cooling during use of software applications associated with a second type of resource utilization; [[and]]
generating a second airflow cooling output based on the second cooling profile; and
receiving an input from the first user during use of the second software application, wherein the input reports undesirable levels of noise during generation of the second airflow cooling output used to provide cooling during active use of the second software application, wherein the undesirable levels of noise reported by the first user during use of the second software application are utilized by machine learning to adapt the parameters of the first cooling profile used to reduce unnecessary airflow cooling during active use of the second software application.

(Previously Presented)  The method of claim 1, wherein the first cooling profile and the second cooling profile comprise fan speed settings adapted based on operation of the first IHS by the first user.

(Previously Presented)  The method of claim 2, wherein the first cooling profile and the second cooling profile further comprise a fan speed ramp rate setting, wherein a high fan speed ramp rate increases fans speeds at a faster rate and generates more noise than a low fan speed ramp rate.

(Previously Presented) The method of claim 2, wherein the first cooling profile further comprises a function for smoothing temperatures measured within the IHS, and wherein the smoothing function is selected to reduce noise generated during operation of the first cooling profile.

(Previously Presented)  The method of claim 1, further comprising:
determining a thermal design point of a processor of the IHS; and 
when a temperature measured at the processor is not below the thermal design point of the processor by a first temperature margin, forgo use of the first workload profile and of the second workload profile.

(Currently Amended)  The method of claim 5, further comprising
monitoring a plurality of temperatures within the IHS during use of the reduced airflow cooling; and
determining whether the reduced airflow cooling output provides sufficient cooling based on the monitored temperatures


(Currently Amended)  The method of claim 6, further comprising:
when the reduced airflow provides sufficient cooling, modifying a plurality of the parameters of the second cooling profile to generate the reduced airflow during operation of additional software applications associated with the second workload profile


(Cancelled)  

(Cancelled)  

(Currently Amended)  The method of claim [[9]] 1 , further comprising:
detecting a user input specifying a reset of the airflow cooling of the IHS, wherein the IHS reverts to use of the default airflow cooling output

(Currently Amended)  An IHS (Information Handling System) comprising:
a plurality of processors;
a plurality of cooling fans for providing airflow cooling;
an airflow controller comprising a memory device having instructions stored thereon that, upon execution by a logic unit, cause the airflow controller to: 
operate the plurality of cooling fans in generating a default airflow cooling output during initialization of the IHS;
receive an indication of active use of a first software application by a first user of the IHS; 
determine a first workload profile associated with the first software application, wherein the first workload profile comprises a first cooling profile specifying parameters for providing cooling during use of software applications associated with a first type of resource utilization;
operate the plurality of cooling fans in generating a first airflow cooling output based on the first cooling profile; 
detecting the first user of the IHS switching from active use of the first software application to active use of a second software application; 

operate the plurality of cooling fans in generating a second airflow cooling output based on the second cooling profile; and 
receive an input from the first user during use of the second software application, wherein the input reports undesirable levels of noise during generation of the second airflow cooling output used to provide cooling during active use of the second software application, wherein the undesirable levels of noise reported by the first user during use of the second software application are utilized by machine learning to adapt the parameters of the first cooling profile used to reduce unnecessary airflow cooling during active use of the second software application.

(Previously Presented)  The IHS of claim 11, wherein the memory device of the airflow controller stores additional instructions that, upon execution by the logic unit, further cause the airflow controller to:
determine a thermal design point of a processor of the IHS; and
when a temperature measured at the processor is not below the thermal design point of the processor by a first temperature margin, forgo use of the first workload profile and of the second workload profile. 

(Currently Amended)  The IHS of claim 12, wherein the memory device of the airflow controller stores additional instructions that, upon execution by the logic unit, further cause the airflow controller to:
 modify, when the reduced airflow provides sufficient cooling, a plurality of the parameters of the second cooling profile to generate the reduced airflow during operation of additional software applications associated with the second workload profile.

(Currently Amended)  The IHS of claim 11 [[13]], wherein the memory device of the airflow controller stores additional instructions that, upon execution by the logic unit, further cause the airflow controller to:
 receive a second input from the first user during use of the second software application, wherein the second input specifies a noise preference, wherein the noise preference specifies a limit on the noise generated in providing cooling during use of the second software application 

(Currently Amended)  The IHS of claim [[14]] 11 , wherein the memory device of the airflow controller stores additional instructions that, upon execution by the logic unit, further cause the airflow controller to:
detect a user input specifying a reset of the airflow cooling of the IHS, wherein the IHS reverts to use of the default airflow cooling output

(Currently Amended)  A non-transitory computer-readable storage device having instructions stored thereon for providing airflow cooling in an IHS (Information Handling System) via a plurality of cooling fans, wherein execution of the instructions by the one or more processors, cause the one or more processors to:
operate the plurality of cooling fans in generating a default airflow cooling output during initialization of the IHS;
receive an indication of active use of a first software application by a first user of the IHS;
determine a first workload profile associated with the first software application, wherein the first workload profile comprises a first cooling profile specifying parameters for providing cooling during use of software applications associated with a first type of resource utilization;
operate the plurality of cooling fans in generating a first airflow cooling output based on the first cooling profile; 
detect the first user of the IHS switching from active use of the first software application to active use of a second software application; 
in response the detection of the user switching from use of the first application to the second software application, determine a second workload profile associated with the second software 
operate the plurality of cooling fans in generating a second airflow cooling output based on the second cooling profile; and 
receive an input from the first user during use of the second software application, wherein the input reports undesirable levels of noise during generation of the second airflow cooling output used to provide cooling during active use of the second software application, wherein the undesirable levels of noise reported by the first user during use of the second software application are utilized by machine learning to adapt the parameters of the first cooling profile used to reduce unnecessary airflow cooling during active use of the second software application.

(Previously Presented)  The computer-readable storage device of claim 16, wherein the instructions further cause the one or more processors to:
determine a thermal design point of a processor of the IHS; and
when a temperature measured at the processor is not below the thermal design point of the processor by a first temperature margin, forgo use of the first workload profile and of the second workload profile. 

(Currently Amended)  The computer-readable storage device of claim 17, wherein the instructions further cause the one or more processors to:
modify, when the reduced airflow provides sufficient cooling, a plurality of the parameters of the second cooling profile to generate the reduced airflow during operation of additional software applications associated with the second workload profile.

(Currently Amended)  The computer-readable storage device of claim 16 [[18]], wherein the instructions further cause the one or more processors to:
 receive a second input from the first user during use of the second software application, wherein the second input specifies a noise preference, wherein the noise preference specifies a limit on the noise generated in providing cooling during use of the second software application 

(Currently Amended)  The computer-readable storage device of claim  16, wherein the instructions further cause the one or more processors to:
detect a user input specifying a reset of the airflow cooling of the IHS, wherein the IHS reverts to use of the default airflow cooling output

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches varying cooling resources based on workload, where fan speed settings can be configured based on noise. The prior art of record fails to teach or suggest, individually or in combination, receiving an input from the first user during use of the second software application, wherein the input reports undesirable levels of noise during generation of the second airflow cooling output used to provide cooling during active use of the second software application, wherein the undesirable levels of noise reported by the first user during use of the second software application are utilized by machine learning to adapt the parameters of the first cooling profile used to reduce unnecessary airflow cooling during active use of the second software application, in combination with the remaining limitations as set forth in each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119